Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are currently pending. No amendments have been made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 20180241102) in view of Okada et al. (U.S. 20110132580) and Herrmann et al. (U.S. 20090142653).

With respect to claim 1, Kim discloses a battery pack for a vehicle ([abstract]) comprising:
a battery module comprising a plurality of secondary battery cells ([0086], Figure 10),
a carrier plate (124– cooling plate) having a top surface (labeled) and a side wall (labeled) facing in a different direction than the top surface in Figs. 6 and 7, the carrier plate comprising a first coupling element (labeled) at the side wall of the carrier plate and an integral cooling channel structure (230 – flow channel) having an opening at the carrier plate (201 and 202 – conduits for cooling plate 124), the first coupling element (labeled) being separate and spaced apart from the opening at the side wall (labeled) of the carrier plate (124) the battery module being on a top surface of the carrier plate ([abstract]),
a liquid cooling circuit (Fig. 1) in thermal contact with the battery module, the integral cooling channel structure being a part of the liquid cooling circuit ([0164]-[0167]), the liquid cooling circuit comprising a coolant distributor (102 - refrigerant introduction port), the coolant distributor being in a fluid-tight connection with the integral cooling channel structure at the opening at the side wall of the carrier plate (Fig. 1), and
a coupling member (154a and 154b – refrigerant pipes), the coupling member comprising a second coupling element (labeled below) corresponding to the first coupling element (labeled) at the side wall (labeled) of the carrier plate (124) to mechanically connect the coupling member and the carrier plate to each other, the coupling member further comprising a mounting bracket (164 and 166 – connection members) attaching the coolant distributor (102) to the coupling member (154a and 154b) (Fig. 2). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Surface)]
[AltContent: textbox (Second Coupling Elements)]
[AltContent: arrow]
[AltContent: textbox (Side wall)]


	

Although the opening of the liquid cooling circuit is at the top surface of the carrier plate, the location of the cooling circuit inlet (opening) is an obvious matter of design choice. Therefore, rearranging the inlet of the cooling circuit to be fed directly into the flow channel (230) via the side of the plate rather than using the connection on top would have been obvious to one having ordinary skill in the art (MPEP 2144.04 VI. C.).
	Kim does not disclose that the carrier plate comprises an integral first coupling element or an integral cooling structure in the side wall of the carrier plate, or that the coupling member comprises a second coupling element configured to interact with the first coupling element. 
	Okada discloses a cooling plate (8) for a plurality of batteries (1) and teaches that the carrier plate (8) comprises an integral cooling structure (6 – cooling pipe) with inlet (56) being on the side of carrier plate (8) (Fig. 1 and 11). Okada further teaches that this arrangement allows for coolant to enter the cooling system in the bottom of the battery system and cool the system from underneath ([0092]).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to relocate the opening of the cooling structure disclosed by Kim to the side of the carrier plate as taught by Okada to allow for coolant to be directly fed into the cooling channels underneath the battery system.
	Herrmann discloses a first coupling element (6a – tubular header section) and a second coupling element (11- manifold block) and teaches that the first coupling element is integral with the side of the carrier plate (1 – cooling element), as well as that the first and second coupling elements (6a and 11) are configured to interact with each other (Fig. 12 and 33). Hermann further teaches that this arrangement allows for the distribution of coolant to the passages within the carrier plate ([0010]).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the coupling elements disclosed by Kim were configured to interact with each other while the first coupling element was integral with the side wall of the carrier plate in order for coolant to be distributed through the cooling channels underneath the battery system. 

With respect to claim 2, Kim discloses that the coupling member further comprises a support plate (154a and 154b), and wherein the mounting bracket (164 and 166) is arranged on one side of the support plate, and the second coupling element (labeled above) is arranged on an opposite side of the support plate (Fig. 1). In this disclosure, the coupling member acts as its own support plate.

With respect to claim 5, Kim discloses the coolant distributor (102) comprises a tubular portion (Fig. 1) extending in a first direction (140a) and an intersection portion (164) extending perpendicular to the tubular portion (Fig. 2), the intersection portion being configured to establish fluid connection between the coolant distributor (102) and the opening of the integral cooling channel structure (201 and 202), and wherein the mounting bracket (164) comprises a clip (labeled below) element that, when closed, encircles and fixes the tubular portion of the coolant distributor. 

    PNG
    media_image3.png
    601
    873
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (clip)]







With respect to claim 7, Kim discloses the first and second coupling elements are self-locking clamp elements ([0053] and [0056]).

With respect to claim 8, Kim discloses the second coupling element (labeled) of the coupling member (154a and 154b) is configured to be friction-fit (via clamping members) into the first coupling element (labeled) at the side wall of the carrier plate to mechanically connect the coupling member to the carrier plate ([0056]).

With respect to claim 9, Kim discloses a coupling member, carrier plate, and opening, but does not disclose that when the coupling member is connected to the carrier plate, the opening in the side wall of the carrier plate is positionally between a distal end and a proximal end of the coupling member, and wherein the coolant distributor extends from the proximal end of the coupling member to the distal end of the coupling member.
Hermann discloses a coupling member (6a – tubular header section ) that interacts with a carrier plate (1) and teaches that when the coupling member (6a) is connected to the carrier plate (1), the opening (2 – passages) in the side wall of the carrier plate (1) is positionally between a distal end and a proximal end of the coupling member (6a), and wherein the coolant distributor (6 – header) extends from the proximal end of the coupling member (6a) to the distal end of the coupling member (6a) (Fig. 12). Hermann further teaches that this arrangement allows for the flor of coolant fluid into the openings from the coolant distributor ([0072]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the opens disclosed by Kim were between the ends of the coupling member as taught by Herrmann in order to ensure the coolant could flow from the distributor through the openings and into the carrier plate. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Okada et al. and Herrmann et al. as applied to claims 1-2, 5, and 7-9, and further in view of Essinger et al. (U.S. 20110212355).

With respect to claims 3 and 4, Kim discloses a support plate (154a and 154b) and a carrier plate (124) as set forth above and that when the support plate is fixed to the carrier plate, the support plate has a passage aligned with the opening at the side wall of the carrier plate (201 and 202) (Fig. 6), and the mounting bracket (164 and 166) and the passage in the support plate (154a and 154b) are in the same section of the support plate (Fig. 2), but does not disclose that when the support plate is fixed to the carrier plate, the support plate covers the side wall of the carrier plate. 
	Essinger discloses a cooling system for a battery pack module ([abstract]) and teaches in Fig. 2 that the support plate (48 – first outer plate) covers the side wall of the carrier plate (5 – coolant plate) to support the carrier plate.
	It would have been obvious for one having ordinary skill in the art at the time that the application was filed to adjust the support plate disclosed by Kim to have it cover the side wall of the carrier plate as taught by Essinger in order to add further support to the carrier plate. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Okada et al. and Herrmann et al. as applied to claims 1-2, 5, and 7-9, and further in view of Yoshida et al. (U.S.5647612).

With respect to claim 6, Kim discloses a coupling member that acts as its own support plate and thus is fixed to it (154a and 154b) and a clip element (labeled above). Kim does not disclose that the clip element comprises a first half shell and a second half shell wherein the second half shell being moveable attached to one side of the first half shell for opening and closing the clip element. 
	Yoshida discloses a hinge device for rotating the first and second fixing members between an open and closed position ([abstract]), and teaches in Fig. 2 that the first half (30 – first fixing member) is in the shape of half a cylinder, while the second half shell (40 – second fixing member) also has the shape of half a cylinder (Col 4, L 11-18), and that the first and second half shells (30 and 40) are hinged with each other about an axis, which allows the device to be rotated between a closed position and an open position (Col 4, L 1 -6). Yoshida further teaches that this device allows for the fixing of male and female coupling when fixed with each other ([abstract]). 
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the clip disclosed by Kim had the fixed and moveable halves taught by Yoshida in order to ensure that the clip could be opened and closed when needed. 

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
The arguments submitted by the applicant were the same as those submitted in the agenda for the interview on 06/06/2022. 
Applicant’s arguments were premised on the assertion that (1) rearranging the inlet of Kim from being on the top of surface of the carrier plate to the side would be inappropriate as the inlet diameter is larger than the side of the carrier plate, (2) the coupling element taught by Hermann are sealed together and therefore cannot be separate, and (3) Hermann does not disclose a coupling member with a mounting bracket attaching the coolant distributor to the coupling member.
In response to applicant’s arguments (1): examiner cites Hermann, which teaches a thicker carrier plate, which in turn allows for the channel inlet to be on the side of the carrier plate. Thus, Hermann is relied upon to teach a thicker carrier plate (an obvious change in shape type rejection) as well as the inlet on the side of the carrier plate. 
In response to applicant’s argument (2): Hermann clearly shows the parts a separate, distinguishable parts as shown in Fig. 12-15. It is the opinion of the office that just because parts are eventually sealed together, it does not distinguish them as one integral part.
In response to applicant’s argument (3): Hermann is not relied upon to disclose a coupling bracket in the rejection of record. Kim discloses a bracket, and Hermann is relied upon to teach coupling members that push-fit together in order connect a coolant distributor. The bracket of Kim is disclosed to be structurally capable of allowing the coolant distributor to the carrier plate of Hermann.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727              

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727